Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/18/2021 has been entered. Claim 1 remains pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04/26/2021.


Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06/18/2021, with respect to the rejection(s) of claim(s) 1 which are amended, have been fully considered but are not persuasive. Examiner finds the cited prior art teaches the amended limitations. Examiner finds Oka teaches the printing of a coin, all printed objects have a surface design, whether that is a plain flat surface, or an intricate ornate design. Fig. 22 of Oka shows picture of a metal coin of the method with a design. As Oka is vague on the specifics of the programming the printer to print the coin, the same reference Hu is relied upon to teach the programming of the printer to print the designed coin in its entirety, including the surface of the coin.
	Oka for example teaches printing of a specific type coin [0085] -[0088], the specific type being a metal coin. Oka [0087]-[0089] shows sintering a coin by a 3d printer, showing that the coin is printed by a 3d printer. Regarding the arguments p. 3-10 “it is believed that the art does not disclose nor teach the step of spraying a layer of graphene to a surface of the three-dimensional product via a spray device after the 3D printer creates the three dimensional product”, as described on pp.2-3 of the office action dated 11/30/2020, it is the combination of teachings that puts the graphene coating onto the object, 

	A summary of the combination: Oka teaches manufacturing of a coin using various metals, Hu teaches the specifics of using graphene as a protective coating for a coin. Buller teaches the specifics of using a 3D printer (which may be implied but not specified by Oka). Dardona teaches that a graphene layer can be applied to an object through spraying. Mark shows it is known to have a 3D printing machine that can also apply a protective coating onto the printed object, i.e. the graphene sprayer of Dardona.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 20080060907 A1) in view of Hu et al. (Hu, Jianchen & Ji, Yanfeng & Shi, Yuanyuan & Hui, Fei & Duan, H. & Lanza, Mario. (2014). A Review on the use of Graphene as a Protective Coating against Corrosion. Ann J Materials Sci Eng. 1. 16), hereinafter Hu, Buller et al. (US 20150367447 A1), hereinafter Buller, Dardona et al. (US 20150368535 A1), hereinafter Dardona, and Mark et al. (US 20160361869 A1), hereinafter Mark.


Regarding claim 1,  Oka teaches a printing method, comprising: 
	[[programming a 3D printer to]] print a three-dimensional product, the three- dimensional product being one of a coin, a round, or a bar ([0087]-[0088] “The sintered metal portion is obtained by sintering powder of at least one kind of metal.  The sintering can be performed by a conventionally known method”. [0001] “a method of producing the coin”); 
	[[programming a design to be]] implemented on a surface of a three-dimensional product ([0087-0088] “The sintered metal portion is obtained by sintering powder of at least one kind of metal.  The sintering can be performed by a conventionally known method”. [0001] “a method of producing the coin”. All printed objects have a surface design, whether that is a plain flat surface, or an intricate ornate design. Fig. 22 of Oka shows picture of a metal coin of the Oka’s method with a design);
	selecting a precious metal from one of gold, silver, copper, zinc, and nickel ([0089] “sintered metal portion is a simple substance or an alloy of at least one kind of metal selected from the group consisting of iron, copper, aluminum, titanium, gold, and silver”); 
	 [[programming the 3d printer to]] print a specific type of coin ([0085] “The coin of the present invention has a porous metal portion”). 



	Oka does not teach applying a layer of graphene, nor 
		wherein the layer of graphene provides protection to the three-dimensional product.

	Hu teaches applying a layer of graphene (p. 6 Col. 2, ¶ 1, “two penny coins (95%Cu/5%Zn), one of which was coated by graphene monolayer”), and 
		wherein the layer of graphene provides protection to the three-dimensional product (p. 6 Col. 1, ¶ 2 “Graphene has also shown the ability of protecting some materials from oxidation”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used graphene as taught by Hu as the coating in the method of Oka. One of ordinary skill art would have been motivated to use graphene as the coating to provide the coin protection from oxidation (Hu p. 6, Col. 1)


	providing the 3D printer with the precious metal; 
	directing the 3D printer to create the three-dimensional product with the precious metal; 

	Buller teaches programming a 3D printer to print a three-dimensional product ([0011] “an apparatus for forming a three-dimensional object comprises a controller that is programmed”)
	providing the 3D printer with the precious metal ([0011] “a) supply powder material from a powder dispensing member to a powder bed operatively coupled to the powder dispensing member”); 
	directing the 3D printer to create the three-dimensional product with the precious metal ([0011] “(b) direct an energy beam from an energy source to the powder bed to transform at least a portion of the powder material to a transformed material that subsequently hardens to yield the three-dimensional object”);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the Laser Sintering 3d printing process as taught by Buller as the sintering process to produce the coin of Oka in view of Hu. One of ordinary skill in the art would have been motivated to use a known method of sintering as taught by Buller to yield predictable results of forming a 3D object. 

	Oka in view of Hu and Buller does not teach the specifics of thereafter the coin is printed by the 3D printer, spraying a layer of graphene to a surface of the three-dimensional product via a spray device after the 3D printer creates the three-dimensional product.

([0036] “The cold spray system 60 accelerates the pre-mixed copper and graphene powders 52 toward the substrate 62 such that the powdered copper and graphene particles deform on impact to generate high strain rate plasticity … Cold gas-dynamic spraying (cold spray) may be utilized as an Additive Manufacturing (AM) process”. [0038] “provides strong bond strength on coatings and substrates”. In Dardona the substrate or the previous coating layer is the previously created product, in the combination of Oka, Hu and Buller the previously created product is understood as the manufactured coin to which the coating would be applied).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cold spray method as taught by Dardona to apply the coating to the additive manufactured coin of Oka in view of Buller and Hu. One of ordinary skill in the art would have been motivated to use the application method of graphene to the manufactured product as taught by Dardona as “The cold spray system 60 also offers significant advantages that minimize or eliminate the deleterious effects of high-temperature oxidation, evaporation, melting, crystallization, residual stresses, de-bonding, gas release, and other common problems of other additive manufacturing methods yet provides strong bond strength on coatings and substrates” (Dardona [0038]).

	The combination of Oka in view of Buller, Hu and Dardona does not specifically teach wherein the 3D printer is configured to spray graphene on the coin.

	Mark teaches wherein the 3D printer is configured to [[spray graphene]] – apply coating --on the [[coin]]—object—(Fig. 1; 18 and [0094] “one secondary print head 18 optionally employed with the three dimensional printer 1000 to print, e.g., protective coatings on the part including 100% resin FFF extrusion, a UV resistant or a scratch resistant coating”. Fig. 2; 121 “deposit optional coating”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the 3D printer design to include an additional head with which to apply a protective coating as taught by Mark to apply the coating of the graphene spray of Oka in view of Buller, Hu and Dardona. One of ordinary skill in the art would have been motivated to use the 3D printer design with the secondary coating application head, in order to easily apply a UV and/or scratch resistant coating to the object formed by the printer  (Mark [0094]).

	In the full combination Oka teaches additive manufacturing of a coin using metals and even applying a coating in [0090] – [0091]. Oka does not go into the specifics of programming or operating the 3D printer, nor the use and application of graphene as the specific coating. Hu teaches graphene as a preferred coating for coins to prevent oxidization, however does not teach the specifics of applying the graphene to the coin. Dardona teaches applying graphene as a coating during an additive manufacturing process. Lastly Buller is relied upon for the details of known methods of programming and using a 3D printer and Mark shows this printer can contain the sprayer to apply the protective coating.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668